DETAILED ACTION
Claims 1, 5-6, 9-10, and 16-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Marrone (Reg. No. 68431) on June 4, 2021.
The application has been amended as follows: 

1.	(Amended)  A data synthesis system comprising:
a high side computing environment, wherein access to the high side computing environment is restricted to a first one or more users and cannot be accessed by a second one or more users, the high side computing environment comprising:
a first one or more datasets stored on one or more data storage devices, wherein the first one or more datasets cannot be accessed by the second one or more users; and
one or more specification generator computer programs configured to generate a data synthesis specification based on analyzing a structure of the first one or more datasets, the data synthesis specification comprises desired properties of a synthesized dataset and code in a domain specific language, wherein the code is editable by at least one of the second one or more users; and
a low side computing environment, wherein the low side computing environment is accessible by at least one of the second one or more users, the low side computing environment comprising:
one or more data synthesizer computer programs configured to synthesize a second one or more datasets based on the data synthesis specification.

2.	(Canceled)  

3.	(Canceled)  

4.	(Canceled)  

5.	(Original)  The data synthesis system of claim 1, wherein there is an air gap between the high side computing environment and low side computing environment.

6.	(Amended)  A method comprising:
generating, by one or more processors of a high side computing environment, a data synthesis specification based on analyzing a structure of a first one or more datasets stored on one or more data storage devices of the high side computing environment; and
synthesizing, by one or more processors of a low side computing environment, a second one or more datasets based on the data synthesis specification, 
wherein access to the high side computing environment is restricted to a first one or more users and cannot be accessed by a second one or more users, 
wherein the first one or more datasets cannot be accessed by the second one or more users, and
wherein the data synthesis specification comprises desired properties of a synthesized dataset and code in a domain specific language, the code editable by at least one of the second one or more users.

7.	(Canceled)  

8.	(Canceled)  

9.	(Original)  The method of claim 6, further comprising:
storing, by one or more processors of the high side computing environment, the data synthesis specification to one or more removable storage devices; and
reading, by one or more processors of the low side computing environment, the data synthesis specification from the one or more removable storage devices.

10.	(Original)  The method of claim 6, wherein the low side computing environment comprises a plurality of connected computing devices, and wherein synthesizing the second one or more datasets comprises:
concurrently performing one or more data synthesis operations on each of the plurality of connected computing devices.

11.	(Canceled)  

12.	(Canceled)  

13.	(Canceled)  

14.	(Canceled)  

15.	(Canceled)  



17.	(New)  The data synthesis system of claim 1, wherein there is an air gap between the high side computing environment and the low side computing environment such that there are no network interfaces between the high side computing environment and the low side computing environment.  

18.	(New)  The data synthesis system of claim 1, wherein the desired properties include one or more of:
primary keys for one or more synthesized datasets; 
foreign keys for one or more synthesized datasets; 
relations between one or more synthesized datasets;
relations between data items or values in a given dataset; 
desired distributions across a plurality of data values, objects or items in the one or more datasets; 
data constraints; and
regular expressions characterizing a desired data or string format for a data value or data item.  

19.	(New)  The method of claim 6, wherein there is an air gap between the high side computing environment and the low side computing environment such that the high side computing environment and the low side computing environment are physically isolated from each other. 

20.	(New)  The method of claim 6, wherein there is an air gap between the high side computing environment and the low side computing environment such that there are no network interfaces between the high side computing environment and the low side computing environment.  

21.	(New)  The method of claim 6, wherein the desired properties includes one or more of:
primary keys for one or more synthesized datasets; 
foreign keys for one or more synthesized datasets; 
relations between one or more synthesized datasets;
relations between data items or values in a given dataset; 
desired distributions across a plurality of data values, objects or items in the one or more datasets; 
data constraints; and
regular expressions characterizing a desired data or string format for a data value or data item.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a high side computing environment, wherein access to the high side computing environment is restricted to a first one or more users and cannot be accessed by a second one or more users, the high side computing environment comprising: a first one or more datasets stored on one or more data storage devices, wherein the first one or more datasets cannot be accessed by the second one or more users; and one or more specification generator computer programs configured to generate a data synthesis specification based on analyzing a structure of the first one or more datasets, the data synthesis specification comprises desired properties of a synthesized dataset and code in a domain specific language, wherein the code is editable by at least one of the second one or more users; and a low side computing environment, wherein the low side 
The following is considered to be the closest prior art of record:
Heizmann (US 2010/0192220) – teaches a development and testing environment that uses synthetic data that is based on real data.
Cotton (US 2019/0066133) – teaches generating synthetic data and using a domain specific language.
Cronin (US 2014/0280193) – teaches generating synthetic data based on the structure of the real data.
Walters (US 10382799) – teaches generating synthetic data using a data model of reference data.
However, the concept of having one computing environment, that is only accessible by a first set of users, perform an analysis of a dataset to generate a specification containing the desired properties of a synthesized dataset and a second computing environment, that is accessible by a different second set of users, generate the synthetic data based on the specification where the specification is code in a domain specific language and is editable by the second set of users as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498